Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant's response, filed 11 December 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Status of Claims
Claims 1, 3-4, 6-7, 9, 11, 13-14, 16-17, and 19 are currently pending and have been examined.
Claims 1, 3-4, 6-7, 11, 13-14, and 16-17 have been amended.
Claims 2, 5, 8, 10, 12, 15, 18, and 20 have been canceled.
Claims 1, 3-4, 6-7, 9, 11, 13-14, 16-17, and 19 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 09 June 2017 claiming benefit to Foreign Application CN201710433143.5.

Objections
Examiner acknowledges that appropriate correction to the previous objections have been made and withdraws the objections accordingly.

Claim Interpretation
Claims 4 and 14 recite taboo relationship. This limitation, read in light of the specification (Detailed Description in ¶ 0053), will be interpreted to mean a potential relationship between two events that cannot exist, i.e “if A then not B”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6-7, 9, 11, 13-14, 16-17, and 19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1, 3-4, 6-7, 9, 11, 13-14, 16-17, and 19 are drawn to a system or method, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a system for medical information query in part performing the steps of receiving clinical data and acquiring query rules matched with the clinical data according to systematic rules determined by a clinical pathway; wherein the query rules comprise a first clinical factor and a first clinical relationship which are matched with the clinical data; reading a first node corresponding to the first clinical factor in a graphic database; reading a first directed line segment satisfying the first clinical relationship out of directed line segments relevant to the first node; reading a second node which is directed to by the first directed line segment, and reading medical information corresponding to the query rules according to a clinical factor represented by the second node; and wherein the graphic database comprises a plurality of nodes and directed line segments connected between the nodes which are established according to the systematic rules determined by the clinical pathway, the nodes represent a plurality of clinical factors, and the directed line segments represent clinical relationships between the clinical factors. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical 
Independent claim 11 recites a method for medical information query in part performing the steps of acquiring query rules matched with the clinical data according to systematic rules determined by a clinical pathway, wherein the query rules comprise a first clinical factor and a first clinical relationship which are matched with the clinical data, reading a first node corresponding to the first clinical factor in a graphic database; reading a first directed line segment satisfying the first clinical relationship out of directed line segments relevant to the first node, reading a second node which is directed to by the first directed line segment, and reading medical information corresponding to the query rules according to a clinical factor represented by the second node; and wherein the graphic database comprises a plurality of nodes and directed line segments connected between the nodes which are established according to the systematic rules determined by the clinical pathway, the nodes represent a plurality of clinical factors, and the directed line segments represent clinical relationships between the clinical factors. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid). Additionally, these steps amount to a mathematical concept which includes mathematical relationships, mathematical formulas or equations, and mathematical calculations. The mathematical concept need not be expressed in mathematical symbols but not merely limitations that are based on or involve a mathematical concept (MPEP § 2106.04(a)(2)(I)(A) citing the abstract idea grouping for mathematical concepts for mathematical relationships).

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claim 1 recites a computer with a processor and a memory storing computer instructions. The specification defines the computer as a generic computing component (Detailed Description in ¶ 00115-17). The use of a computer only recites the computer as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). 
Claims 1 and 11 recite receiving clinical data and acquiring query rules matched with the clinical data according to systematic rules determined by a clinical pathway. The limitations are only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
Claims 1 and 11 recite electronically pushing the medical information corresponding to the query rules read in the graphic database to a user. The limitations are only recited as a tool which only serves as display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and is therefore not a practical application of the recited judicial exception. 
The above claims, as a whole, are therefore directed to an abstract idea.



Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claim 1 recites a computer with a processor and a memory storing computer instructions. Claims 1 and 11 recite electronically pushing the medical information corresponding to the query rules read in the graphic database to a user. These additional elements are only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data and the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Claims 1 and 11 recite receiving clinical data and acquiring query rules matched with the clinical data according to systematic rules determined by a clinical pathway. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).


Abbreviated Analysis for Depending Claims: 
The dependent claims 3-4, 6-7, 9, 13-14, 16-17, and 19 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. These dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims 1 and 11, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 
Claims 1, 3-4, 6-7, 9, 11, 13-14, 16-17, and 19 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 3-4, 6-7, 9, 11, 13-14, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being precluded by Sexton et al. (US Patent App No 2018/0365337)[hereinafter Sexton].

Claim 1 is rejected because Sexton teaches on all elements of the claim:
a medical information query system, comprising: a processor and a memory, wherein the memory is configured to store computer instructions; and the processor is configured to load the instructions and execute is taught in the Detailed Description in ¶ 0109-112 and in the Summary in ¶ 0012 (teaching on a medical graphical model utilizing nodes and edges on a computer with a processor and memory);
receiving clinical data and acquiring query rules matched with the clinical data according to systematic rules determined by a clinical pathway is taught in the Detailed Description in ¶ 0243-245, ¶ 00259 and in the Figures at fig. 17 reference character 1708 (teaching on receiving clinical data and predetermined relationship query rules associated with the data attributes);
wherein the query rules comprise a first clinical factor and a first clinical relationship which are matched with the clinical data is taught in the Detailed Description in ¶ 0102, ¶ 0118, and in the Figures at fig. 17 reference character 1710 (teaching on matching a 
reading a first node corresponding to the first clinical factor in a graphic database is taught in the Figures at fig. 17 reference character 1708 (teaching on matching the clinical data for a new patient entered to a first node corresponding to a first clinical factor);
reading a first directed line segment satisfying the first clinical relationship out of directed line segments relevant to the first node is taught in the Figures at fig. 17 reference character 1710 (teaching on following the clinical relationship edge);
reading a second node which is directed to by the first directed line segment, and is taught in the Figures at fig. 17 reference character 1710 (teaching on the edge ending in a secondary node);
reading medical information corresponding to the query rules according to a clinical factor represented by the second node; and is taught in the Figures at fig. 17 reference character 1712 (teaching on returning the clinical data of the secondary node);
electronically pushing the medical information corresponding to the query rules read in the graphic database to a user, wherein the graphic database comprises a plurality of nodes and directed line segments connected between the nodes which are established according to the systematic rules determined by the clinical pathway is taught in the Summary in ¶ 0014 and in the Detailed Description in ¶ 0089 (teaching on returning the output of the model - i.e. returning the clinical data of the secondary node to a user);       -AND-
the nodes represent a plurality of clinical factors, and the directed line segments represent clinical relationships between the clinical factors is taught in the Detailed Description in ¶ 
As per claim 3, Sexton discloses all of the limitations of claim 1. Sexton also discloses the following:
the system according to claim 1, wherein the first clinical factor comprises at least one of the group consisting of: disease type, drug type, treatment mode, health education, experimental data and symptom is taught in the Detailed Description in ¶ 0243-245 and ¶ 00259 (teaching on the clinical factor being a disease type, a treatment mode, a drug type, and a symptom (here prognosis information, reactions, and clinical outcomes)).
As per claim 4, Sexton discloses all of the limitations of claim 1. Sexton also discloses the following:
the system according to claim 1, wherein the first clinical relationship comprises at least one of the group consisting of: risk relationship, taboo relationship, affiliation relationship, treatment relationship and attention relationship is taught in the Detailed Description in ¶ 0343, ¶ 0148 and in the Summary in ¶ 0020-22 (teaching on the clinical relationship being an affiliation relationship (here a Person's correlation is used to calculate the correlative association between the two variables)).
As per claim 6, Sexton discloses all of the limitations of claim 1. Sexton also discloses the following:
the system according to claim 1, wherein the clinical factors comprise at least one of the group consisting of: disease type, drug type, treatment mode, health education, experimental data and symptom is taught in the Detailed Description in ¶ 0243-245 and ¶ 00259 (teaching on the clinical factor being a disease type, a treatment mode, a drug type, and a symptom (here prognosis information, reactions, and clinical outcomes)).
As per claim 7, Sexton discloses all of the limitations of claim 1. Sexton also discloses the following:
the system according to claim 1, wherein the clinical relationships comprise at least one of the group consisting of: risk relationship, taboo relationship, affiliation relationship, treatment relationship and attention relationship is taught in the Detailed Description in ¶ 0343, ¶ 0148 and in the Summary in ¶ 0020-22 (teaching on the clinical relationship being an affiliation relationship (here a Person's correlation is used to calculate the correlative association between the two variables)).
As per claim 9, Sexton discloses all of the limitations of claim 1. Sexton also discloses the following:
the system according to claim 1 wherein the processor is configured to load the instructions and execute: receiving original clinical data before receiving the clinical data; and obtaining the clinical data by preprocessing the original clinical data, which is received, according to preprocessing rules is taught in the Detailed Description in ¶ 0102 and ¶ 0116 (teaching on the system receiving raw data and preprocessing the data via a filter to be compatible with the graphical model).
As per claim 10, Sexton discloses all of the limitations of claim 1. Sexton also discloses the following:
the system according to claim 1 wherein the processor is configured to load the instructions and execute: pushing the medical information corresponding to the query rules to a user after inquiring the medical information corresponding to the query rules in the graphic database is taught in the Summary in ¶ 0014 and in the Detailed Description in ¶ 0089 (teaching on returning the output of the model - i.e. returning the clinical data of the secondary node to a user).
Claim 11 is rejected because Sexton teaches on all elements of the claim:
a medical information query method, comprising: receiving clinical data is taught in the Detailed Description in ¶ 0109-112 and in the Summary in ¶ 0012 (teaching on a medical graphical model utilizing nodes and edges on a computer with a processor and memory);
acquiring query rules matched with the clinical data according to systematic rules determined by a clinical pathway is taught in the Detailed Description in ¶ 0243-245, ¶ 
wherein the query rules comprise a first clinical factor and a first clinical relationship which are matched with the clinical data is taught in the Detailed Description in ¶ 0243-245, ¶ 00259 and in the Figures at fig. 17 reference character 1708 (teaching on receiving clinical data and predetermined relationship query rules associated with the data attributes);
reading a first node corresponding to the first clinical factor in a graphic database is taught in the Detailed Description in ¶ 0102, ¶ 0118, and in the Figures at fig. 17 reference character 1710 (teaching on matching a clinical factor and a clinical relationship with a clinical data value according to a set of rules);
reading a first directed line segment satisfying the first clinical relationship out of directed line segments relevant to the first node is taught in the Figures at fig. 17 reference character 1708 (teaching on matching the clinical data for a new patient entered to a first node corresponding to a first clinical factor);
reading a second node which is directed to by the first directed line segment, and is taught in the Figures at fig. 17 reference character 1710 (teaching on following the clinical relationship edge);
reading medical information corresponding to the query rules according to a clinical factor represented by the second node; and is taught in the Figures at fig. 17 reference character 1710 (teaching on the edge ending in a secondary node);
electronically pushing the medical information corresponding to the query rules read in the graphic database to a user wherein the graphic database comprises a plurality of nodes and directed line segments connected between the nodes which are established according to the systematic rules determined by the clinical pathway is taught in the Figures at fig. 17 
the nodes represent a plurality of clinical factors and the directed line segments represent clinical relationships between the clinical factors is taught in the Detailed Description in ¶ 0185, ¶ 0315, and in the Figures at fig. 17 reference character 1710 (teaching on applying the clinical data to the query rules in a graphical model utilizing nodes and edges).
As per claim 13, Sexton discloses all of the limitations of claim 11. Sexton also discloses the following:
the method according to claim 11, wherein the first clinical factor comprises at least one of the group consisting of: disease type, drug type, treatment mode, health education, experimental data and symptom is taught in the Detailed Description in ¶ 0243-245 and ¶ 00259 (teaching on the clinical factor being a disease type, a treatment mode, a drug type, and a symptom (here prognosis information, reactions, and clinical outcomes)).
As per claim 14, Sexton discloses all of the limitations of claim 11. Sexton also discloses the following:
the method according to claim 11, wherein the first clinical relationship comprises at least one of the group consisting of: risk relationship, taboo relationship, affiliation relationship, treatment relationship and attention relationship is taught in the Detailed Description in ¶ 0343, ¶ 0148, and in the Summary in ¶ 0020-22 (teaching on the clinical relationship being an affiliation relationship (here a Person's correlation is used to calculate the correlative association between the two variables)).
As per claim 16, Sexton discloses all of the limitations of claim 11. Sexton also discloses the following:
the method according to claim 11, wherein the clinical factors comprise at least one of the group consisting of: disease type, drug type, treatment mode, health education, experimental data and symptom is taught in the Detailed Description in ¶ 0243-245 and ¶ 
As per claim 17, Sexton discloses all of the limitations of claim 11. Sexton also discloses the following:
the method according to claim 11 wherein the clinical relationships comprise at least one of the group consisting of: risk relationship, taboo relationship, affiliation relationship, treatment relationship and attention relationship is taught in the Detailed Description in ¶ 0343, ¶ 0148 and in the Summary in ¶ 0020-22 (teaching on the clinical relationship being an affiliation relationship (here a Person's correlation is used to calculate the correlative association between the two variables)).
As per claim 19, Sexton discloses all of the limitations of claim 11. Sexton also discloses the following:
the method according to claim 11, wherein before receiving the clinical data, the method further comprises: receiving original clinical data; and obtaining the clinical data by preprocessing the original clinical data, which is received, according to preprocessing rules is taught in the Detailed Description in ¶ 0102 and ¶ 0116 (teaching on the system receiving raw data and preprocessing the data via a filter to be compatible with the graphical model).

Response to Arguments
Applicant's arguments filed 11 December 2020 for claims 1, 3-4, 6-7, 9, 11, 13-14, 16-17, and 19 with respect to 35 USC § 101 have been fully considered but they are not persuasive. First, Applicant asserts that reading a first node corresponding to the first clinical factor in a graphic database, reading… and electronically pushing the medical information… to the user cannot not be performed mentally or analogous to human mental work. Under Step 2A, Prong 1 and 2, the limitations of the claim are analyzed under two classifications (1) the abstract idea of the claim and (2) additional elements of the claim. Examiner disagrees that reading a first node corresponding to the first clinical factor in a graphic database, reading… is not a electronically pushing the medical information… to the user is considered extra-solution activity. Examiner submits that the abstract idea does not read on the entirety of the inventive concept – specifically on the term “electronically”. However, the use of electronic means for performing the abstract idea is not enough to overcome Step 2A Prong 1 (2019 Revised Patent Subject Matter Eligibility Guidance, 84 FED. REG. 4 (January 7, 2019) at p. 8 footnote 54 further citing  Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316-18 (Fed. Cir. 2016) where the electronic implementation of human activity was not adequate to overcome Step 2A Prong 1). 
Applicant then asserts that the claims are directed towards a practical application under Step 2A Prong 2– specifically an improvement to medical information query systems. An improvement in the abstract idea itself is not an improvement in technology – to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology (MPEP § 2106.05(a)(II)). Here, the claims do not show how the computer with a processor and memory improve on the medical information query system of the device. It is unclear to Examiner how the specific additional elements, alone or in combination, provide a solution to the stated problem in context of the abstract idea of querying a medical information system for nearest node data sets. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art (MPEP § 2106.05(a)). Additionally, an important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03 (MPEP § 2106.05(a)(II)). The instant claims seem analogous to MPEP § 2106.05(a)(II) examples that the courts have indicated may not be sufficient to show an improvement to technology, example iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
Applicant asserts that under Step 2B, the additional elements are sufficient to amount to significantly more than an abstract idea. Specifically, Applicant asserts that node and edge graphic database design is not well understood, routine, or conventional. The consideration under Step 2B is if the additional elements, alone or in combination, are well-understood, routine and conventional in the field – the novelty of the abstract idea is not considered relevant under the Step 2B analysis. Here, the additional elements, alone or in combination, amount to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). The abstract idea of associating clinical data sets by a node and edge graph is considered a mathematical concept/mental process and is therefore not considered under the well understood, routine, and conventional analysis. However, Examiner notes that the use of node/edge graphs to store and access nearest neighbor data sets is a well understood, routine, and conventional activity (see (1) Bleicher et al (US Patent App No 2011/0077973); (2) Roy et al, Using Word Embeddings for Automatic Query Expansion, Neu-IR ’16 SIGIR Workshop on Neural Information Retrieval (July 16, 2016); and (3) Sexton (US Patent App No 2015/0254370)).
Applicant's arguments filed 11 December 2020 for claims 1, 3-4, 6-7, 9, 11, 13-14, 16-17, and 19 with respect to 35 USC § 102(a)(2) have been fully considered but they are not persuasive.
Applicant asserts that Sexton does not disclose, teach, or suggest at least the graphic database as recited in amended independent claim 1. The graphic database is not a conventional and traditional database, the graphic database includes a plurality of nodes (representing clinical factors) and directed line segments (representing clinical relationships between the clinical factors) connected between the nodes which are see Sexton in the Figures at fig. 17). 
Next, Applicant asserts that Sexton does not disclose, teach, or suggest the specific steps of how to read the medical information corresponding to the query rules in the graphic database, for example, the specific steps include “acquiring query rules matched with the clinical data according to systematic rules determined by a clinical pathway”, “reading a first node corresponding to the first clinical factor in a graphic database, ... reading medical information corresponding to the query rules .../’“electronically pushing the medical information ... to a user,” etc. Examiner disagrees. Sexton teaches on the specific steps of how to read the medical information corresponding to the query rules in the graphic database in the Detailed Description in ¶ 0102, ¶ 0118, and in the Figures at fig. 17 wherein Sexton teaches on teaching on matching a clinical factor and a clinical relationship with a clinical data value according to a set of rules and matching the clinical data for a new patient entered to a first node corresponding to a first clinical factor and following the corresponding edge to a secondary node to find related medical information on the clinical pathway. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/J.L.J./  Examiner, Art Unit 3626


/EVANGELINE BARR/
Primary Examiner, Art Unit 3626